EXHIBIT (j) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 157 to Registration Statement No. 02-90946 on Form N-1A of our reports dated as indicated on the attached Schedule A, relating to the financial statements and financial highlights of the Funds listed on the attached Schedule A, each a series of Eaton Vance Mutual Funds Trust, appearing in the Annual Report on Form N-CSR of Eaton Vance Mutual Funds Trust, for the year ended December 31, 2009, and to the references to us under the headings Financial Highlights in the Prospectuses and Independent Registered Public Accounting Firm and Financial Statements in the Statements of Additional Information, which are part of such Registration Statement. /s/ Deloitte & Touche LLP Boston, Massachusetts April 28, 2010 SCHEDULE A Report Date Fund February 12, 2010 Eaton Vance AMT-Free Municipal Income Fund February 12, 2010 Eaton Vance Tax Free Reserves February 16, 2010 Eaton Vance Tax-Managed Growth Fund 1.1 February 16, 2010 Eaton Vance Tax-Managed Growth Fund 1.2 February 18, 2010 Eaton Vance Large-Cap Core Research Fund
